Citation Nr: 0021015	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  99-07 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel



INTRODUCTION

The veteran had active service from October 1960 to October 
1964.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a November 1998 RO rating decision that denied service 
connection for bilateral hearing loss.



FINDING OF FACT

The veteran has bilateral hearing loss that is due to 
exposure to loud noises in service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran had active service from October 1960 to October 
1964 in the U.S. Air Force.

Service medical records show that the veteran underwent 
various audiometric tests that revealed essentially normal 
hearing.  An audiometric test at the time of his medical 
examination for enlistment into service in October 1960 
showed a hearing threshold of around 25 decibels, ASA units 
converted to ISO units, in the left ear at 500 hertz.  The 
other scores for the right and left ears at 500, 1,000, 
2,000, 3000, and 4,000 hertz were all below 20 decibels, ASA 
units converted to ISO units.  Slightly elevated hearing 
thresholds of 25 decibels, ASA units converted to ISO units, 
in the right and left ears at 500 hertz were found on 
audiometric testing in April 1963, but the scores in both 
ears at 1,000, 2,000, 3,000, and 4,000 hertz were 20 
decibels, ASA units converted to ISO units, or below at that 
time.  Audiometric testing in April 1962 and September 1964 
also revealed hearing thresholds of 20 decibels, ASA units 
converted to ISO units, or less in both ears at 500, 1,000, 
2,000, 3,000, and 4,000 hertz.  On the audiological 
evaluation in September 1964, pure tone thresholds, in 
decibels, ASA units converted to ISO units, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
15
10
LEFT
20
15
15
15
10

Service medical records show that the veteran worked as an 
aircraft repairman and the reports of his audiometric tests 
in April 1962 and April 1963 note that he seldom or never 
wore ear protection.

On the authorized VA audiological evaluation in January 1999, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
55
60
55
75
LEFT
40
45
50
50
70

Speech audiometry revealed speech recognition ability of 
68 percent in the right ear and of 76 percent in the left 
ear.  The veteran reported that he worked as a aircraft 
technician in service working on jet engines that were 
running while on the flight line and that he was exposed to 
the noise from these engines and other aircraft that were 
built without sound insulation.  He reported office jobs 
after service.  While working in the office of a 
manufacturing company after he reported there was some noise, 
but the office was in the center of the manufacturing area.  
He was wearing hearing aids that he had purchased himself.  
It was the opinion of the examiner that the veteran's current 
hearing loss was likely due to the noise exposure while in 
service.  The diagnoses were moderate to profound sensory 
neural hearing loss of the right ear and mild to severe 
sensory neural hearing loss of the left ear.

The veteran's claim for service connection for bilateral 
hearing loss is well grounded, meaning it is plausible.  The 
Board finds that all relevant evidence has been obtained with 
regard to the claim and that no further assistance to the 
veteran is required to comply with VA's duty to assist him.  
38 U.S.C.A. § 5107(a) (West 1991).

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

For the purposes of applying VA laws, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, and 4000 
hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz are 26 decibels or greater; or 
when the speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).

The evidence shows that the veteran currently has bilateral 
hearing loss that meets the criteria of 38 C.F.R. § 3.385, 
and thus service connection is not precluded if the hearing 
loss can be linked to service.  Ledford v. Derwinski, 3 Vet. 
App. 87 (1992).  

By some medical authorities, decibel thresholds of 0 to 20 
represent normal hearing, and higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155 (1993).  While decibels thresholds of the right 
and left ear were noted at 500 hertz while in service on some 
audiometric tests, the overall service medical records 
indicate that he had normal hearing in service, as 
demonstrated by the report of his audiometric testing at the 
time of his medical examination for separation from service 
in September 1964.  

The medical evidence does not show the presence of bilateral 
hearing loss until 1999.  At that time, the veteran underwent 
a VA audiological evaluation and the examiner concluded that 
the veteran had hearing loss due to noise exposure in 
service.  

While the service medical records reveal that the veteran was 
exposed to noise exposure and seldom or never wore ear 
protection, the evidence does not show bilateral hearing loss 
until many years after service.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In this case, there is a medical opinion that causally links 
the veteran's current hearing loss to noise exposure in 
service and there is no medical evidence in the record that 
refutes this opinion.  The Board finds that the overall 
evidence in this case is in equipoise as to whether or not 
the veteran's current bilateral hearing loss is related to 
service.  Under these circumstances, the veteran prevails as 
to his claim for service connection for bilateral hearing 
loss with application of the benefit of the doubt doctrine in 
his favor.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



ORDER

Service connection for bilateral hearing loss is granted.



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

